DETAILED ACTION
The applicant’s request for continued examination regarding application number 16/535,121, filed August 8, 2019 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 19, 2022 has been entered.

Response to Amendments
The amendment filed April 19, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/535,121, which include: Amendments to the Claims, Amendments to the Drawings (and associated replacement sheets), and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 1, 8, and 15 have been amended. Claims 1-20 remain pending in the application. 
Regarding Applicant’s Remarks and Amendments to the Drawings, Examiner acknowledges Applicant’s corrections to resolve the respective objections identified in Figures 3-4 and 6, and therefore the respective drawing objections previously set forth in the Final Office Action mailed January 19, 2022 are withdrawn.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/535,121, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant’s Remarks for Claims 1-3 and 5-6 under 35 U.S.C. 103 as being unpatentable over Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur], in further view of Davis, David, “Using Smart Alerts in vRealize Operations 6.0 -David Davis Post #23”, June 1, 2015 [hereafter referred as Davis]; for Claim 4 under 35 U.S.C. 103 as being unpatentable over Calo in view of Vasseur, in further view of Davis as applied to Claim 1; in further view of Suthar et al., U.S. PGPUB 2020/0134441, filed 10/26/2018 [hereafter referred as Suthar]; for Claim 7 under 35 U.S.C. 103 as being unpatentable over Calo in view of Vasseur, in further view of Davis as applied to Claim 1; in even further view of Bigelow, Stephen J., Taming data center disturbances with vRealize Operations Manager, published 4/23/2015 [hereafter referred as Bigelow]; for Claims 8-10 and 12-13 under 35 U.S.C. 103 as being unpatentable over Calo in view of Vasseur; for Claim 14 under 35 U.S.C. 103 as being unpatentable over Calo in view of Vasseur as applied to Claim 8; in further view of Bigelow; for Claims 11 and 15-19 under 35 U.S.C. 103 as being unpatentable over Calo in view of Vasseur, in further view of Suthar; and for Claim 20 under 35 U.S.C. 103 as being unpatentable over Calo in view of Vasseur, in further view of Suthar as applied to Claim 15; in even further view of Bigelow, Examiner’s acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner has also noted applicant has amended the claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below. Examiner has also identified several arguments from the Applicant, which Examiner will discuss in the following paragraphs.
Regarding Applicant’s Remarks in the footnote on p.8:
“The Office Action omitted Davis with respect to claims 8 and 15, but Applicant believes this is
likely a copy and paste error since subject matter is recited in at least claim 15 for changing symptoms for the alert.”. 
Examiner has considered this argument and finds the argument to be not persuasive. 
Applicant’s above assertion indicates that Claims 1, 8, and 15 are the same and hence should be rejected with the same set of prior art references. Examiner reminds Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Examiner points out that Claims 1, 8, and 15 are independent claims, and while a majority of the claim limitations are identical as they recite similar subject matter, each independent claim recites a different limitation (as shown below) that requires the usage of different references to teach each respective different limitation.
	Independent Claim 1:
	… based on the analysis of network stability, tuning the model symptoms, including changing which simultaneous symptoms indicate the alert.
	Independent Claim 8:
	… based on the analysis of network stability, tuning the model symptoms, including adding first and second symptoms to the model, the first symptom being met by KPIs from the virtual component and the second symptom being met by physical fault information from the physical component.
	Independent Claim 15:
	… based on the analysis of network stability, tuning the model symptoms, including changing the model to evaluate different KPIs.
	For the underlined limitation recited in independent Claim 1 (“… including changing which simultaneous symptoms indicate the alert”), under its broadest reasonable interpretation, this limitation broadly recites the concept of supporting multiple occurring symptoms and changing these symptoms according to a particular alert, where a change indicates some type of modification. As indicated in the Final Office Action mailed January 19, 2022, this limitation is taught in the Davis reference in the section titled “What are vRealize Operations 6.x Smart Alerts?”, where Davis teaches smart alert definitions containing multiple symptoms, where the corresponding cluster-based alert points to a root cause (e.g., high CPU usage on multiple hosts occurring at the same time), where the high CPU usage on multiple VM hosts corresponds to simultaneously occurring KPI symptoms, and where each symptom can be changed/modified with different remediation actions/recommendations, such that these actions/recommendations represent some change or modification of these symptoms. Davis teaches corresponding actions and recommendations for each high CPU usage symptom on the different VMs, such as enabling DRS (distributed resource scheduling) and vMotion to load balance the cluster, and adding more vCPUs to a VM to alleviate the symptom, where these different actions/recommendations correspond to changes/modifications to the concurrent symptoms associated with the common alert (Davis What Are vRealize Operations 6.x Smart Alerts?: “… According to VMWare’s release notes for vROps, “Smart alerts combine multiple symptoms to generate a single alert that focused on the underlying issue with clear recommendations and option to take action for remediation. … Smart alerts provide the following: Single alert pointing to the root cause (not multiple alerts related to the root); and Clear recommendations for remediation. … Smart alerts are made up of symptoms, recommendations, and actions …” and How do Smart Alerts Work?: “… A cluster is experiencing high CPU usage … vRealize Operations says that there are two symptoms immediately identified … Exactly which hosts need DRS enabled to balance the workload (as well as alternate recommendations to vMotion the virtual machines to other hosts to balance the load) … Next, you’ll see a VM with high CPU usage caused by high application CPU demand … vRealize Operations recommends adding more CPU to the VM …”). As indicated in the Final Office Action mailed January 19, 2022, the motivation to combine the Davis reference with the Calo and Vasseur references is taught in Davis “What are vRealize Operations 6.x Smart Alerts?” and “How do Smart Alerts Work?”, since combining related symptoms to a common singular alert not only reduces the amount of alert indications sent to a user, but also clearly isolate and identify the common root cause of the related symptoms and allow the system to provide clear recommendations for alleviating and clearing the alert, thus improving the overall alert management. Hence, given the above evidence in light of the recited limitation, Davis teaches the limitation as recited under its broadest reasonable interpretation and thus is within scope of the Applicant’s claimed invention, and as such, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
In contrast, for the underlined limitation recited in independent Claim 8 (“… including adding first and second symptoms to the model, the first symptom being met by KPIs from the virtual component and the second symptom being met by physical fault information from the physical component”), under its broadest reasonable interpretation, this limitation broadly recites adding first and second symptoms to a model, where the first symptom corresponds to a KPI from a virtual component, and the second symptom corresponds to a physical fault from a physical component. As indicated in the Final Office Action mailed January 19, 2022, Vasseur teaches performing determining causal relationships between a set of causation KPIs (cKPIs) and an anomaly (tKPI) over a given period of time. Vasseur further teaches the identification of these relationships using an anomaly detector (containing an anomaly detection model, Vasseur Figure 4, [0068]) and an anomaly clusterer to identify the set of cKPIs relative to a tKPI, where the cKPIs can involve correlating events or phenomenons related to physical network entities (the impact of bad radios, where a “bad radio” event or occurrence corresponds to a cKPI event associated with a physical radio component existing in the network) or events related to cKPI events (total AAA authentication or DHCP time events, where these calculated times calculated over network topologies such as virtual private networks correspond to cKPI events associated with virtual link components in the network) relative to an onboarding time (tKPI) over a given period of time. Hence, the analysis that determines causal relationships of events to an anomalous event corresponds to an analysis that adds first and second symptoms to a model, where a first symptom (total AAA authentication or DHCP time events) corresponds to a KPI from a virtual component in a network, and a second symptom (bad radio event) corresponds to a physical fault from a physical component (Vasseur Figure 4, [0068]: “At the core of each anomaly detector 406 there may be a corresponding anomaly detection model … the techniques herein propose designating that particular KPI as a target KPI (tKPI) for which anomaly detector(s) 406 are used to detect tKPI anomalies … the pool of KPIs that are the potential root causes of the tKPI anomalies are referred to herein as causation KPIs (cKPIs) …”; [0074]-[0075]: “Given a time period of reference, anomaly clusterer 408 may obtain the set of values for that time period for one or more cKPI from the set of cKPIs designated as potential root causes of a tKPI anomaly. … architecture 400 may also include KPI cross-correlator 410 configured to perform cross-correlation across the time series of tKPI anomaly scores and the time series of cKPIs …”; [0079]: “… KPI cross-correlator 410 may select one or more of the cKPIs as possible root causes of the tKPI anomalies …”; [0080]-[0081]: “FIG. 7 illustrates an example of the detection of anomalies with respect to a KPI … assume that there is a set of KPI times series 700, with the onboarding time KPI being the tKPI and the following set of cKPIs: total authentication time, total DHCP time, a first bad radio, and a second bad radio … For each of the cKPI time series shown, a cross-correlation score (cc) is also shown that represents the cross-correlation between that cKPI and the anomaly scores for the tKPI … Depending on the correlation threshold set, any or all of the cKPIs may be considered the root cause of the anomalous onboarding times. Indeed, the high onboarding time could be because of bad radios, unusually long DHCP time, or unusually long authentication time …”; and [0091]: “… the network assurance service may apply a machine learning-based anomaly detector to the tKPI over time, to generate tKPI anomaly scores. Such an anomaly detector may, in some case, be an unsupervised model that detects anomalous changes in the tKPI … one potential tKPI may quantify the onboarding times for wireless clients of the network and the anomaly detector may assess whether the onboarding times at any particular point in time is abnormal … the cKPIs may comprise one or more of a DHCP error count, a number of clients being onboarded to the network, or a number of AAA authentication failures.”). As indicated in the Final Office Action mailed January 19, 2022, the motivation to combine the Vasseur reference with the Calo reference is provided in Vasseur [0055]-[0056], since using a set of machine learning processes that work in conjunction with each other to solve various use cases within a network allows the system to constant learn and adapt to new network conditions and traffic characteristics, thereby improving the adaptability and robustness of the system according to changes in the network. Hence, given the above evidence in light of the recited limitation, Vasseur teaches the limitation as recited under its broadest reasonable interpretation and thus is within scope of the Applicant’s claimed invention and does not represent any omission as asserted by Applicant’s argument, and as such, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Finally, for the limitation recited in independent Claim 15 (“… including changing the model to evaluate different KPIs”), under its broadest reasonable interpretation, this limitation broadly recites changing the machine learning model to evaluate different KPIs. As indicated in the Final Office Action mailed January 19, 2022, Suthar teaches a Selection Component that determines the selection of a machine learning model when new data points are received, where these new data points are based on data that contains one or more KPI measurements that are dynamically and automatically adjusted over particular intervals of time, such that this selection of a machine learning model based on receiving input data corresponding to different KPIs over a period of time corresponds to a process that changes a model to evaluate different KPI data (Suthar [0022]: “… the Data Processing Device 105 receives data points from each data source, and processes it based on adaptive thresholds for each respective KPI. … the thresholds utilized dynamically and automatically adjust based on trends and patterns in the KPI values, in order to ensure adequate monitoring …”; [0024]: “… one or more Machine Learning Models 255 are trained for each KPI that is monitored by the Data Processing Device 105 …”; [0029]-[0032]: “… the Selection Component 245 tracks values for each KPI at each point in time over the last N days, where N is defined by a user or administrator. In an embodiment, the Selection Component 245 determines the minimum, maximum, and average value for each KPI at the specified time, over the last N days. … the Selection Component 245 considers whether the data was recorded during a weekday … the Selection Component 245 considers whether it is a weeknight … or not … the Selection Component 245 can focus the training and use of the Machine Learning Models 255 to the data that is most relevant for newly received data points … each Machine Learning Model 255 is trained based on data corresponding to one or more identified intervals of time and/or intervals of dates (e.g., each model corresponds to a particular time and/or day of the week). In such an embodiment, when a new data point is received, the Selection Component 245 determines which Machine Learning Model(s) 255 to select based on the time of day and/or day of the week associated with the data.”). As indicated in the Final Office Action mailed January 19, 2022, the motivation to combine the Suthar reference is taught in Suthar, as a way to automate the selection and usage of an appropriate machine learning algorithm this is more relevant for detecting anomalies in the incoming collected network data, thereby improving the efficiency and performance of the network assurance system (Suthar [0032]). Hence, given the above evidence in light of the recited limitation, Suthar teaches the limitation as recited under its broadest reasonable interpretation and thus is within scope of the Applicant’s claimed invention and does not represent any omission as asserted by Applicant’s argument, and as such, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“… In short, none of the references select symptoms to define a problem based on information received from both virtual and physical components. Applicant further clarifies this subject matter such that the symptoms include both "dynamic KPI thresholds and a physical fault condition." The cited art does not disclose alerts that are based on symptoms that include both virtual KPI thresholds and physical faults. …”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner points out that part of Applicant’s argument includes updating the symptoms to include physical fault conditions, which is directed to Applicant’s newly amended claim limitations that were not presented earlier, which require further examination and re-evaluation of the amended and related original claims, and therefore will not be addressed here. Hence, Examiner will only address the Applicant’s arguments directed to the following claim limitations as recited in independent Claim 1:
… receiving key performance indicators (“KPIs”) of a virtual component in the SDDC;
receiving physical fault information from a physical component in the SDDC;
issuing an alert based on a model that specifies symptoms and a problem associated with the symptoms, … 
… wherein the symptoms include dynamic KPI thresholds; … 
As indicated earlier, Examiner reminds Applicant that MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, and an Examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Furthermore, the term “symptom” broadly recites an indicator associated with an issue or alert, the term “alert” broadly recites a notification or indication of an issue, and the terms “virtual component” and “physical components” broadly recite virtual elements/devices/functions or physical elements/devices functions present in a network, respectively. Hence, in light of Applicant’s specification paragraph [059] and [089] which indicates that the generated model is a representation that includes alert indicator data and corresponding thresholds, the above limitations broadly recite receiving key performance indicator information (KPI) from a virtual element in a software-defined data center (where the software-defined data center (SDDC) is interpreted as a data network), receiving physical fault information from a physical element in the SDDC, and issuing notifications or indications of an issue based on a generated model representing indicator characteristics and a problem associated with the indictors (where a problem associated with the symptom indicators is interpreted as a fault or failure condition), where the indicators are associated with adjustable KPI thresholds. As indicated in the Final Office Action mailed January 19, 2022, Calo teaches performing real-time monitoring and fault analysis in a network by identifying/determining failures based on the collected and monitored fault and performance degradation data, where the monitored data from virtual links and physical resources correspond to receiving key performance indicator (KPI) data and fault information data for virtual links and physical resources, where the physical resources are represented by physical elements/devices/functions such as CPU, NIC cards, memory, and hard disks (thus corresponding to the limitations “receiving key performance indicators (“KPIs”) of a virtual component in the SDDC; receiving physical fault information from a physical component in the SDDC”, as taught in Calo Figure 4, [0041]: “… the system 400 utilizes real-time monitoring and (predictive) analytics for providing insights from VNF and VL instances for end-to-end network service orchestration in order to predict and diagnose faults.”; [0043]: “… The data collector 450 can collect data from logs and/or by using a monitoring agent in the network functions to monitor Virtual Links (VLs) …”; [0051]: “At step 530, determine whether there is failure or performance degradation. Step 530 is performed by monitoring virtual objects … The fault can pertain, but is not limited to, for example, physical and virtual resources, VM, application levels, CPU failure, memory failure, NIC failure, disk crash, guest OS crash … vSwitch failure, and so forth. The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs) …”). This collection of fault and performance degradation data represent conditions in a network, and Calo further teaches this collected data is sent to downstream services such as a fault and service chain manager, a managing entity, and an orchestration element to further manage the related entities in the network service chain by associating application failures and apply network function or application recovery (where the process of identifying the failures and forwarding this information to the managing entity to associate the application failures and apply network function/application recovery tasks is a form of issuing alerts). Calo additionally teaches the collected characteristics from the virtual and physical elements/resources can be integrated into a network graph (thus representing a generated model), where this network graph is a representation of these collected characteristics and conditions in the network, which can be used to define policies for events and alarms, where these policies are interpreted as providing a flow for triggering and issuing alarms (i.e., alerts) (Calo Figure 3, [0021]: “… The network graph is derived by discovering the topology of the network service chains and identifying common components of the service chains … The behavior of the virtualized network functions and virtual links, which compose a network service is monitored to determine the failing common component. Once the failed common component has been identified and repaired, the impacted service chains are recovered based on a defined order. … policies are provided that describe service chain component recovery times so that 1 to N virtual object can be prebuilt based on deterministic values.”; Figure 4, elements 410, 420, 430, 540→550, and [0052]: “At step 540, identify application failures, for example, based on any failures and/or performance degradation determined at step 530 … At step 550, recover network function/application components or a network service chain …”; [0061]: “… characteristics of the application to which the present invention can be applied include, but are not limited to, the following: application level KPIs …”; and [0070]: “… the present invention can identify the exact cause and source of the failure, and correlated failures … the present invention can maintain a network graph (topology) and control the VNF dependencies … the present invention can define the policies for events and alarms …”). Calo additionally teaches a machine learning capability in the analyzer for continuously learning and dynamically adjusting thresholds for the monitored resources and applications that generate the performance and failure data that is monitored and collected by the system, and as such, these dynamically adjusted thresholds for the collected performance data (containing KPI data) represent associated dynamic KPI thresholds (Calo [0045]: “The analyzer and predictor 410 can use various approaches from analytics and statistics, including, but not limited to, machine learning and heuristics, in order to correlate service requirements and resources.”; and [0070]: “… the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications …”). Hence, given the above evidence in light of the recited limitation, Calo teaches the limitation as recited under its broadest reasonable interpretation and thus is within scope of the Applicant’s claimed invention, and as such, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“… Instead, cross-layer analysis is at most only used for root cause analysis once a problem is detected. It is not used to detect the problem and issue an alert in the first place.”
Examiner notes that the Applicant’s above assertion is directed to arguing a particular teaching in the Calo reference related to the following limitation recited in independent Claim 1 (“… wherein the symptoms are selected based on spatial analysis that links events at the virtual component and the physical component …”). Examiner has considered this argument and also finds the argument to be not persuasive. Examiner notes that the Applicant’s above arguments is an assertion that the cross-layer analysis taught in Calo [0070] is not used to detect a problem and issue an alert. Examiner further notes that Applicant does not point to any sections in the Calo reference as evidence that indicates that Calo is performing this particular cross-layer analysis other than using it to detect a problem. Under its broadest reasonable interpretation, the term “cross-layer analysis” refers to an analysis involving analyzing each section in a network (such as the physical layer, the network layer, or application layer) and identifying potential KPIs in the layers and associating or correlating them to further identify potential issues or anomalies. Based on these potential issues/anomalies, this analysis may lead to notifications to correct or recover from the issue. Calo [0070] teaches “the present invention can perform a cross-layers mapping of failures and their correlation.”, where correlations are relationships between different elements. As established earlier in the preceding argument, Calo teaches the collected characteristics and conditions can be integrated into a network graph (thus representing a generated model), where this network graph is a representation of a mapping of collected characteristics and conditions in the network. Calo [0070] further teaches that the analysis performed on the network can be further used to define policies for events and alarms, where these policies are interpreted as providing a flow for triggering and issuing alarms (i.e., alerts) (Calo Figure 3, [0021]; Figure 4, elements 410, 420, 430, 540→550, and [0052]; [0061]; and [0070]: “… the present invention can identify the exact cause and source of the failure, and correlated failures … the present invention can maintain a network graph (topology) and control the VNF dependencies … the present invention can define the policies for events and alarms …”). Calo additionally teaches analyzing a graph-based network containing a set of nodes representing virtual and physical elements, where the performed network analysis identifies and associates the relationships between the presence of a physical fault (e.g., NIC failure, Calo Figure 7, element 771) with a corresponding virtual resource VNF1 and a physical NIC card (Calo Figure 7, elements 711 and 714, respectively), and corresponding application failures at each layer of the network (where this analysis of identifying relationships is a form of a correlation analysis), where the relationships between the faults at the physical layer and the issues at the virtual resource and application failures lead to an identification of a probable cause (MTU size misconfiguration, Calo Figure 7, element 781), where this probable cause represents a performance degradation indicator (“infrastructure/application KPIs”, Calo [0051]). Hence, this type of network layer analysis performed in Calo to identify relationships between faults and issues at the physical and virtual element, and application layer, and associate them with corresponding performance degradation indicators represents a correlation analysis that uses nodes from a graph to determine the KPIs and faults as symptoms in a model (Calo Figures 7-8, [0064]: “… The environment 700 includes a set of nodes …”; and [0069]: “Various failures and failure causes are shown. …NIC failure 771 is probably caused by a MTU size misconfiguration 781. … a VNF failure 772 is probably caused by security group rules not being configured 782. … a new VNF release changing behavior 773 is probably caused by a vNIC buffer overflow 783. …”), where once the probable cause has been identified, the analysis can further trigger events and alarms to perform recovery of the issue (Calo [0070], and Figure 4, steps 560→560, Figures 5-6, steps 550, 560, 570, and [0060]: “… At step 570, reconfigure the network service chain to a pre-failure state response to the network being stable for a (e.g., threshold) amount of time and restoration of the pre-failure state being unlikely to re-cause the failure …”). Hence, given the above recited evidence, Applicant’s identified assertions are not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“Calo is cited for this subject matter. Office Action at 5. However, Calo only monitors virtual components and does not select symptoms "based on spatial analysis that links events at the virtual component and the physical component, wherein the symptoms for the alert include dynamic KPI thresholds and a physical fault condition," as claimed by Applicant. The Examiner cites to paragraph [0051] of Calo. Id. … Although that paragraph does mention that a fault can pertain to physical and virtual resources, the same paragraph also specifies that the determining "whether there is a failure or performance degradation ... is performed by monitoring virtual objects (e.g., network functions, virtual links, applications, and so forth)." Calo at [0051] ( emphasis added). In other words, Calo only monitors the virtual objects for a fault, while acknowledging the fault detected based on monitoring the virtual objects can be due to a physical failure. This reading of Calo is confirmed by the other cited portions. For example, step 510 in both FIGs. 4 and 5 involves "fault triggers for network functions." See id at FIG. 5, ref 510. Likewise, step 550 involves recovering a network function, application components, or a service chain. Id at [0054]. Consequently, Calo does not disclose or suggest the dynamic and hybrid approach claimed by Applicant.
The Office Action also cites to paragraph [0070] of Calo for the concept of "symptoms [that] are selected based on spatial analysis that links events at the virtual component and the physical component," as claimed by Applicant. Office Action at 6. Although that paragraph does state that Calo can "maintain a network graph (topology) and control VNF dependencies" and can use machine learning to "adjust the appropriate threshold across monitored resources," there is no mention or suggestion in Calo of actually selecting the symptoms in the first place based on linking the events at the virtual and physical component. Said another way, Calo might separately detect the events but falls short of Applicant's claims because the symptoms are not selected based on links of events at the physical and virtual layers. Instead, Calo only cross-layer maps a virtual failure to determine which physical resources are related rather than using events at both the virtual and physical layers. At most, Calo adjusts thresholds for existing symptoms based on the monitored virtual components and the mapping of those virtual components to physical components. It does not select the symptoms in the first place based on events that occur at both the virtual and physical components.”
Examiner notes that Applicant’s above argument contains two assertions: a first assertion where Applicant states that Calo does not teach “… physical fault information from a physical component”, and a second assertion where Applicant states that Calo does not teach selecting symptoms “… based on spatial analysis that links events at the virtual component and the physical component”. Addressing the first assertion (where Applicant states that Calo does not teach “… physical fault information from a physical component”), Examiner has considered this argument and finds the argument to be not persuasive. As indicated in the Final Office Action mailed January 19, 2022 and established earlier in the previous paragraph, Calo teaches physical fault conditions, where the term “physical fault condition” broadly recites faults related to a physical or hardware device, such as a CPU, memory, disk, or NIC interface faults/failures (Calo [0051]: “The fault can pertain, but is not limited to, physical and virtual resources, … CPU failure, memory failure, NIC failure (e.g., connectivity lost from a network card), disk crash …”; and [0069]: “… regarding node 710, a NIC failure 771 is probably caused by a MTU size misconfiguration 781 …”). Hence, Applicant’s attempt to assert that these identified faults do not represent physical fault conditions because these CPU, memory, disk, or NIC card faults are associated with virtual objects is not persuasive, as a person having ordinary skill in the art would clearly understand that the virtual objects such as VMs, virtual links, or virtual servers in a network system (representing a network service chain) must be eventually associated or mapped to corresponding physical hardware (containing physical hard disks, memory, NIC cards, and physical processor/CPU chips) that provides the logical abstractions or representations for virtual objects such as VMs, virtual links and virtual servers. In fact, Applicant’s above arguments even admits that Calo [0051] teaches physical faults/failures, and hence Applicant’s argument that these fault conditions related to actual hardware (such as CPU, memory, NIC cards, hard disks) are not considered physical fault conditions because they are associated with “virtual objects” or “virtual network functions” does not negate the fact that these fault conditions are associated with actual underlying physical hardware (e.g., CPU, memory, hard disks, NIC cards), and thus are defined as physical fault conditions. Hence, given the above evidence in light of the recited limitation, Calo teaches the aspect of “… physical fault information from a physical component” as recited under its broadest reasonable interpretation and thus is within scope of the Applicant’s claimed invention, and as such, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Addressing the second assertion (where Applicant states that Calo does not teach selecting symptoms “… based on spatial analysis that links events at the virtual component and the physical component”), Examiner has considered this argument and finds the argument to be not persuasive. Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [022] and [034], “spatial analytics” is an analysis that determines co-related symptoms occurring over a given time period, and therefore, “spatial analysis” represents an analysis that identifies correlations between symptoms and events. As indicated in the Final Office Action mailed January 19,2022 and established earlier in response to Applicant’s preceding argument, Calo teaches performing cross-layer mapping to identify relationships between faults/failures with physical and virtual components. Under its broadest reasonable interpretation, the term “event” broadly recites an occurrence of something, and hence the presence of a fault/failure or a presence of a performance degradation occurring falls under the category of an event. As indicated in the Final Office Action mailed January 19, 2022, and established earlier in response to Applicant’s preceding argument, Vasseur is used to teach the selecting of symptoms, where Vasseur teaches an anomaly detector and anomaly clusterer performing correlation analysis to identify and select a set of cKPIs relative to a tKPI over a given time period (where this correlation analysis is considered a form of “spatial analysis” consistent with Applicant’s specification paragraphs [022] and [034]). This correlation analysis involves determining causal relationships between a set of causation KPIs (cKPIs) and an anomaly (tKPI) over a given period of time. Vasseur further teaches the identification of these relationships using an anomaly detector (which contains an anomaly detection model, Vasseur Figure 4, [0068]) and an anomaly clusterer to identify the set of cKPIs relative to a tKPI, where the cKPIs can involve correlating events or phenomenons related to physical network entities (the impact of bad radios, where a “bad radio” event or occurrence corresponds to a cKPI event associated with a physical radio component existing in the network) or events related to cKPI events (total AAA authentication or DHCP time events, where these calculated times calculated over network topologies such as virtual private networks correspond to cKPI events associated with virtual link components in the network) relative to an onboarding time (tKPI) over a given period of time (Vasseur [0060], [0068]; [0074]-[0075]; [0080]-[0081]; and [0091]). Vasseur additionally teaches using a KPI cross-correlator to further select one or more cKPI values that represent as possible root causes of the tKPI anomaly (Vasseur [0079]: “… KPI cross-correlation 410 may select one or more the cKPIs as possible root causes of the tKPI anomalies (e.g., those cKPIs having cross-correlation score above the defined threshold … Thus, service 302 may identify, from the set of possible set of root-cause cKPIs, which of those cKPIs are actually cross-correlated with the anomaly scores for the tKPI of interest.”). Hence, this correlation analysis that analyzes events over time and identifies and associates related cKPI events to an anomalous tKPI onboarding time corresponds to a spatial analysis that selects symptoms, where a first symptom (e.g., total AAA authentication or DHCP time events) corresponds to a KPI from a virtual component in a network, and a second symptom (e.g., bad radio event) corresponds to a physical fault from a physical component. Hence, given the above evidence in light of the recited limitation, the combination of Calo and Vasseur teaches the limitation as recited under its broadest reasonable interpretation and thus is within scope of the Applicant’s claimed invention, and as such, Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“The Advisory Action additionally cites to paragraphs [0045], [0069] and [0070] of Calo. Advisory Action at 3. However, none of these suggest selecting symptoms based on the spatial analysis "that links events at the virtual component and the physical component," as claimed by Applicant. Instead, the network graph of Calo that is described in those paragraphs is of only virtual components to figure out intersecting virtual components of different service chains. See Calo at [0004], [0005], FIG. 3. For example, FIG. 3 includes nothing but VNFs in the network graph. This is not enough to suggest that Calo would select symptoms as claimed by Applicant.
Calo likewise does not disclose or suggest the amended subject matter of "wherein the symptoms for the alert include dynamic KPI thresholds and a physical fault condition." No such alert with symptoms based on dynamic KPI thresholds and a physical fault condition exists in or is suggested by Calo. The Advisory Action does not further address this claim feature. However, no symptom in Calo includes both a dynamic KPI threshold and a physical fault condition. It is not the same thing to determine related components after an error has occurred. Instead, Applicant's claims recite that the symptom itself includes both the dynamic KPI threshold and the physical fault condition.”
Examiner has considered this argument and finds the argument to be not persuasive. The comments provided in the Advisory Action are in response to Applicant’s arguments filed on March 21, 2022, which were initially provided to the Applicant to briefly indicate and support the statement that the amended limitations and arguments require further search and consideration, and that the initial amendments and their corresponding arguments are not persuasive under their broadest reasonable interpretation in the context of the prior art references. Examiner has noted that the Applicant has chosen to file the same limitations and arguments as part of the Request for Continued Examination filed April 19, 2022, which are being addressed in detail in this Response to Arguments section in the appropriate sections.
Regarding Applicant’s Remarks:	
“For the same reasons, Calo does not disclose or suggest "based on the analysis of network stability, tuning the model symptoms, including changing which simultaneous symptoms indicate the alert," as recited in claim 1. At most, Calo adjusts thresholds for existing symptoms. But it does not change which simultaneous symptoms indicate the alert, as claimed by Applicant. Calo, therefore, also does not disclose or suggest the similar subject matter of claims 8 and 15, including "changing the model to evaluate different KPIs" and "adding first and second symptoms to the model, the first symptom being met by KPIs from the virtual component and the second symptom being met by physical fault information from the physical component.”
The Office Action also relies on Vasseur for the subject matter of "wherein the symptoms are selected based on spatial analysis," as claimed by Applicant. Office Action at 8-9, citing Vasseur at [0065]. But Vasseur does not cure the deficiencies of Calo noted above. For example, Vasseur does not actually select the symptoms or change the symptoms for an alert based on spatial analysis. Vasseur also does not appear to analyze events at both the virtual and physical component as part of the spatial analysis and certainly does not disclose selecting symptoms such that "the symptoms for the alert include dynamic KPI thresholds and a physical fault condition," as claimed by Applicant.
The Office Action also combines Davis for the first time and in relation to the subject matter of "changing which symptoms indicate the alert." Office Action at 19. Davis describes operation of vRealize in 2015, which did not include machine learning and therefore did not involve "tuning the model symptoms, including changing which simultaneous symptoms indicate the alert," as recited in claims. Davis further does not disclose or suggest "wherein the symptoms for the alert include dynamic KPI thresholds and a physical fault condition," as claimed by Applicant. The Advisory Action elaborates by pointing out that Davis can include "smart alert definitions containing multiple symptoms associated with clear recommendations and actions for remediation." Advisory Action at 3. But even if that was true, an alert with multiple symptoms is not analogous to "tuning the model symptoms, including changing which simultaneous symptoms indicate the alert," as recited in claims.”
Examiner has considered this argument and finds the argument to be not persuasive. Examiner points out Applicant’s above arguments regarding the limitations (“… including changing which simultaneous symptoms indicate the alert” in independent Claim 1; “… including adding first and second symptoms to the model, the first symptom being met by KPIs from the virtual component and the second symptom being met by physical fault information from the physical component” in independent Claim 8; and “… including changing the model to evaluate different KPIs” in independent Claim 15) is a repeat of the same argument indicated in the Applicant’s footnote on p.8 that the Examiner has addressed in the above paragraphs, and hence Examiner refers the Applicant to those earlier responses to this argument. Examiner also further points out that Applicant’s assertion that the Davis reference in 2015 does not include machine-learning to perform tuning of a model is not persuasive, as Examiner reminds Applicant that MPEP 2111.01(II) cautions against importing written description into a claim limitation that is broader than the cited embodiment: "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.". Under its broadest reasonable interpretation, the recited claim limitation (“… based on the analysis of network stability, tuning the model symptoms, including changing which simultaneous symptoms indicate the alert”) broadly recites using the results of a network stability analysis to tune the model symptoms, which does not require using a machine learning process to perform tuning of the model symptoms, as asserted by the Applicant. Hence, given the above evidence in light of the recited limitation, Applicant’s argument and identified assertions are not persuasive, and the prior art rejection is maintained.
As noted above, Applicant’s remaining arguments are directed to the newly amended claim limitations, such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur], in further view of Davis, David, "Using Smart Alerts in vRealize Operations 6.0 - David Davis Post #23", June 1, 2015, 5 pages [hereafter referred as Davis].
Regarding amended Claim 1, 
Calo teaches
(Currently Amended) A method for self-aware service assurance for a software-defined data center ("SDDC") (Examiner’s note: Calo teaches a network infrastructure comprising of processing nodes containing processors and memory, with a network service chain connecting each node, connected over a network cloud; collectively this network represents a software-defined data center (Calo Figure 2, [0018]-[0019]; [0031]-[0034]).), comprising: 
receiving key performance indicators ("KPIs") of a virtual component in the SDDC (Examiner’s note: Under its broadest reasonable interpretation, the term “virtual component” broadly recites a logical representation of a network component or resource, such as a virtual link or a virtual network function. Calo teaches performing real-time monitoring and fault analysis based on a collection of fault/failure and performance degradation data from a network, where the performance degradation data includes application and infrastructure KPIs related to virtual links in the network, such that these application and infrastructure KPIs from these virtual links correspond to KPIs of a virtual component (Calo [0041]: “… the system 400 utilizes real-time monitoring and (predictive) analytics for providing insights from VNF and VL instances for end-to-end network service orchestration in order to predict and diagnose faults.”; Figure 4, element 450, step 530, and [0043]: “… The data collector 450 can collect data from logs and/or by using a monitoring agent in the network functions to monitor Virtual Links (VLs) …”; Figure 5, element 530, [0051]: “At step 530, determine whether there is failure or performance degradation. Step 530 is performed by monitoring virtual objects … The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs) …”).); 
receiving physical fault information from a physical component in the SDDC (Examiner’s note: Under its broadest reasonable interpretation, the term “physical component” broadly recites a physical representation of a network component or resource, such as physical hardware. As indicated earlier, Calo teaches the collected fault/failure information includes faults related to physical resources such as CPU, memory, NIC, and disks, such that the corresponding failures/faults from these physical resources correspond to physical fault information from a physical component (Calo [0041]; Figure 4, element 450, step 530, and [0043]; Figure 5, element 530, [0051]: “… The fault can pertain, but is not limited to, for example, physical and virtual resources, … CPU failure, memory failure, NIC failure (e.g., connectivity lost from a network card), disk crash, ... vSwitch failure, …”).); 
… issuing an alert based on a model that specifies symptoms and a problem associated with the symptoms (Examiner’s note: Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Hence, in light of Applicant’s specification paragraph [059] and [089] which indicates that the generated model is a representation that includes alert indicator data and corresponding thresholds, this limitation broadly recites issuing a notification (“alert”) based on a generated model (which is a representation of a collection of symptom characteristics and problems associated with the symptoms, where these problems associated with the symptoms are broadly interpreted as indicating fault or failure conditions). Calo teaches an analyzer identifying failures based on the collected and monitored performance degradation and fault/failure data (“symptoms” and “problems associated with the symptoms” respectively, Calo [0051]), where this collected data represent patterns/conditions in a network, and is sent to downstream services such as a fault and service chain manager, a managing entity, and an orchestration element to further manage the related entities in the network service chain by associating application failures and apply network function or application recovery (where the process of identifying the failures and forwarding this information to the managing entity to associate the application failures and apply network function/application recovery tasks is a form of issuing alerts). Calo additionally teaches the collected characteristics from the virtual and physical elements/resources can be integrated into a network graph (thus representing a generated model), where this network graph is a representation of these collected characteristics and conditions in the network, which can be used to define policies for events and alarms, where these policies are interpreted as providing a flow for triggering and issuing alarms (i.e., alerts) (Calo [0021]: “… The network graph is derived by discovering the topology of the network service chains and identifying common components of the service chains … The behavior of the virtualized network functions and virtual links, which compose a network service is monitored to determine the failing common component. Once the failed common component has been identified and repaired, the impacted service chains are recovered based on a defined order. … policies are provided that describe service chain component recovery times so that 1 to N virtual object can be prebuilt based on deterministic values.”; Figure 3, [0035]-[0037]: “… FIG.3 shows an exemplary graph 300 of service chains to which the present invention can be applied … Upon failure of VNF1, we identify the impacted service chains and determine in which order they should be recovered. …”; Figure 4, elements 410, 420, 430, 540→550, [0041]-[0042], [0052]: “At step 540, identify application failures, for example, based on any failures and/or performance degradation determined at step 530 … At step 550, recover network function/application components or a network service chain …”; [0061]: “… characteristics of the application to which the present invention can be applied include, but are not limited to, the following: application level KPIs …”; and [0070]: “… the present invention can identify the exact cause and source of the failure, and correlated failures … the present invention can maintain a network graph (topology) and control the VNF dependencies … the present invention can define the policies for events and alarms …”).) …
… based on spatial analysis that links events at the virtual component and the physical component (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [022] and [034], performing “spatial analytics” involves determining co-related symptoms over a given time period, and the term “event” broadly recites an occurrence of something (such as a behavior or pattern), and hence this limitation broadly recites two aspects of performing an analysis (identified as “spatial analysis”): one aspect that identifies correlations (representing links) between physical and virtual components, and another aspect that performs this correlation analysis over a period of time. Calo teaches one aspect of spatial analysis, where Calo teaches the various types of correlation analyses that associate failures and their correlations with the identified virtual and physical fault data, including performing cross-layer mapping to identify relationships between faults/failures with physical and virtual components, where the presence of a fault/failure or a presence of a performance degradation is interpreted as an event (Calo [0061]: “… performance metrics to which the present invention can be applied include, but are not limited to, the following … CPU and/or memory utilization of a VNF instance; disk usage of a VNF instance …”). Calo additionally teaches analyzing a graph-based network containing a set of nodes representing virtual and physical elements, where the performed network analysis identifies and associates the relationships between the presence of a physical fault (e.g., NIC failure, Calo Figure 7, element 771) with a corresponding virtual resource VNF1 and a physical NIC card (Calo Figure 7, elements 711 and 714, respectively), and corresponding application failures at each layer of the network (where this analysis of identifying relationships is a form of a correlation analysis that corresponds to a linking of events between physical and virtual components (Calo [0064]: “… The environment 700 includes a set of nodes …”; and [0069]: “Various failures and failure causes are shown. …NIC failure 771 is probably caused by a MTU size misconfiguration 781. … a VNF failure 772 is probably caused by security group rules not being configured 782. … a new VNF release changing behavior 773 is probably caused by a vNIC buffer overflow 783. …”).) …
… wherein the symptoms for the alert include dynamic KPI thresholds and a physical fault condition (Examiner’s note: Calo teaches using machine learning to continuously learn, anticipate, and adjust threshold values across monitored resources and applications to detect and identify failures, where the identification and adjustment of threshold values are associated with certain identified KPI values from the monitored and collected data that correspond to symptoms of the problem, resulting in associated adjustable KPI thresholds for the monitored and collected data (Calo Figure 4, [0041], [0043], [0045], and [0051]: “The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs) …”; and [0070]: “… the present invention can use the machine learning capability of operations analytics, to continuously learn, anticipate, and adjust the appropriate threshold across monitored resources and applications.”). As indicated earlier, Calo additionally teaches the collected data across monitored resources and applications is used to define policies to identify or trigger events and alarms to a managing entity to initiate and perform recovery actions, resulting in a generated model that issues alerts, where the generated model specifies symptoms and problems associated with the symptoms (Calo [0070]: “… the present invention can define the policies for events and alarms …”).) …
… wherein the alert notifies an orchestrator to perform a corrective action (Examiner’s note: As indicated earlier, Calo teaches this collected data represent patterns/conditions in a network, sending collected data that represent patterns/conditions in a network to downstream services such as a fault and service chain manager, a managing entity, and an orchestration element to further manage the related entities in the network service chain by associating application failures and apply network function or application recovery (where the process of identifying the failures and forwarding this information to the managing entity to associate the application failures and apply network function/application recovery tasks is a form of issuing alerts). As indicated earlier, Calo teaches this collected data is used to define policies to trigger events and alarms to the managing entity to initiate and perform recovery actions, and as such, this collected data sent to a managing entity containing an orchestration element for initiating and performing recovery actions corresponds to an alert notifying an orchestrator to perform a corrective action (Calo Figure 4, element 430, steps 550 and 560, [0042]: “The managing entity 430 includes a VNF manager 431 and a VNF MANO (Management and Orchestration) element 432.”; Figure 5, [0053]-[0058]: “At step 550, recover network function/application components or a network service chain. … step 550 includes one or more of steps 550A, 550B, 550C, and 550D. … At step 550A, restore one or more virtual objects or application states for stateful functions. … At step 550B, spin up a new VM/container based on one or more policies (e.g., use a hot stand-by if the involved application is sensitive to packet loss). … At step 550C, adjust virtual objects' configuration parameters. … At step 550D, point to alternate VM/container and virtual objects. … At step 560, update the network graph with the new component(s), while satisfying network service policy (and data center policy) and Quality of Service (QoS).”).) …
… analyzing … network stability related to the virtual and physical components (Examiner’s note: As indicated earlier, Calo teaches various types of correlation analyses that associate failures and their correlations with the identified virtual and physical fault data to identify relationships between faults/failures with physical and virtual components, where this correlation analysis is performed on a network (Calo Figure 4, [0041], [0043], [0045], and [0051]; [0061]; and [0070]). Calo further teaches that the performed correlation analysis associates the presence of a physical fault (such as NIC failure, Calo Figure 7, element 771) with a corresponding virtual resource VNF1 and a physical NIC card (Calo Figure 7, element 711, VNF1 and element 714, NIC card), such that this correlation analysis corresponds to an analysis that links events between physical and virtual components in a network, and hence corresponding to a process that analyzes network stability related to the virtual and physical components (Calo [0069]).) … 
… based on the analysis of network stability, tuning the model symptoms (Examiner’s note: Under its broadest reasonable interpretation, the term “tune” broadly recites performing adjustments, and hence this limitation broadly recites adjusting a model based on the results of the network stability analysis, where the results are the associated correlations. As indicated earlier, Calo teaches the collected data representing patterns/conditions in a network are maintained in a network graph (collectively representing a generated model) (Calo [0021]; Figure 3, [0035]-[0037]; Figure 4, elements 410, 420, 430, 540→550, [0041]-[0042], [0052]; [0061]; and [0070]). As indicated earlier, Calo further teaches using machine learning to continuously learn, anticipate, and adjusts threshold values across monitored resources and applications to detect and identify failures (where the identification and adjustment of threshold values are associated with certain identified KPIs that correspond to symptoms of the problem), and as such, this process of performing correlation analysis and continuously learning, anticipating, and adjusting threshold values related to certain identified KPIs correspond to a process that tunes model symptoms based on the analysis of network stability (Calo Figure 4, [0041], [0043], [0045], and [0051]; and [0070]).) ...  
While Calo teaches performing correlation analysis based on collected data and failures/faults from a network to identify and link events between physical and virtual components, and an analyzer module that utilizes machine learning techniques to perform network stability analysis, Calo does not explicitly teach
… wherein the symptoms are selected based on spatial analysis …
… analyzing, by a machine learning engine …
Vasseur teaches
… wherein the symptoms are selected based on spatial analysis (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [022] and [034], performing “spatial analytics” involves determining co-related symptoms over a period of time, and the term “event” broadly recites an occurrence of something (such as a behavior or pattern), and hence this limitation broadly recites two aspects of performing an analysis (identified as “spatial analysis”): one aspect that identifies correlations (representing links) between physical and virtual components, and another aspect that performs this correlation analysis over a period of time. Vasseur teaches performing determining causal relationships between a set of causation KPIs (cKPIs) and an anomaly (tKPI) over a given period of time (where this determination of causal relationships over time is considered a form of “spatial analysis”). Vasseur further teaches correlating events or phenomenons related to physical network entities (the impact of bad radios, where a “bad radio” event or occurrence corresponds to a cKPI event associated with a physical radio component existing in the network) or events related to cKPI events (total AAA authentication or DHCP time events, where these calculated times calculated over network topologies such as virtual private networks correspond to cKPI events associated with virtual link components in the network) relative to an onboarding time (tKPI) over a given period of time. Vasseur additionally teaches using a KPI cross-correlator to further select one or more cKPI values that represent as possible root causes of the tKPI anomaly. Hence, this correlation analysis that analyzes events over time and identifies and associates related cKPI events to an anomalous tKPI corresponds to a spatial analysis that selects symptoms, where a first symptom (e.g., total AAA authentication or DHCP time events) corresponds to a KPI from a virtual component in a network, and a second symptom (e.g., bad radio event) corresponds to a physical fault from a physical component (Vasseur Figure 4, [0060], [0068]: “… each anomaly detector 406 there may be a corresponding anomaly detection model … the techniques herein propose designating that particular KPI as a target KPI (tKPI) for which anomaly detector(s) 406 are used to detect tKPI anomalies … the pool of KPIs that are the potential root causes of the tKPI anomalies are referred to herein as causation KPIs (cKPIs) …”; [0072]: “… the techniques herein propose attempting to determine the causation between the set of candidate cKPIs and an anomaly, as quantified by the anomaly scores from anomaly detector(s) 406, around the time of the anomaly.”; [0074]: “Given a time period of reference, anomaly clusterer 408 may obtain the set of values for that time period for one or more cKPI from the set of cKPIs designated as potential root causes of a tKPI anomaly. …”; [0079]: “… KPI cross-correlator 410 may compare the computed cross-correlation scores for the cKPIs against a defined correlation threshold … Based on these comparisons, KPI cross-correlator 410 may select one or more of the cKPIs as possible root-causes of the tKPI anomalies … (e.g., those cKPIs having cross-correlation score above the defined threshold) … Thus, service 302 may identify, from the set of possible set of root-cause cKPIs, which of those cKPIs are actually cross-correlated with the anomaly scores for the tKPI of interest.”; Figure 7 and [0080]-[0081]: “… assume that there is a set of KPI times series 700, with the onboarding time KPI being the tKPI and the following set of cKPIs: total authentication time, total DHCP time, a first bad radio, and a second bad radio … For each of the cKPI time series shown, a cross-correlation score (cc) is also shown that represents the cross-correlation between that cKPI and the anomaly scores for the tKPI … Depending on the correlation threshold set, any or all of the cKPIs may be considered the root cause of the anomalous onboarding times. … the high onboarding time could be because of bad radios, unusually long DHCP time, or unusually long authentication time …”).) …
… analyzing, by a machine learning engine (Examiner’s note: Vasseur teaches a network assurance service implemented in a cloud service that monitors and collects telemetry, traffic data from the network to monitor the health and condition of the network, where the network assurance service contains a machine-learning based analyzer to analyze and identify network issues. As indicated earlier, this machine learning based analyzer is the anomaly detector used for determining causal relationships between cKPIs and tKPIs (Vasseur Figure 3, [0041], [0043]: “… at the core of network assurance system 300 may be a cloud service 302 that leverages machine learning …”, [0050]: “… cloud service 302 may include a machine learning (ML)-based analyzer 312 configured to analyze the mapped and normalized data from data mapper and normalizer 314 … analyzer 312 may comprise a power machine learning-based engine that is able to understand the dynamics of the monitored network, as well as to predict behaviors and user experiences, thereby allowing cloud service 302 to identify and remediate potential network issues before they happen.”; and [0072]: “… the one or more anomaly detector(s) 406 may use machine learning to identify anomalous events based on calculated measure of anomaly severity … the techniques herein propose attempting to determine the causation between the set of candidate cKPIs and an anomaly … around the time of the anomaly.”; and [0068]).) …
Both Calo and Vasseur are analogous art since they both teach network analyzers that collect physical fault and KPI data and analyzing them to detect network stability issues in a network assurance system.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the network analyzer of Calo and enhance it with the alerting and machine-learning algorithms used in the machine-learning based network analyzer of Vasseur as a way to perform detection of network stability issues and failures. The motivation to combine is taught in Vasseur, as a machine learning based analyzer represents an efficient and automated way to process and identify, and predict patterns in high-dimensional data collected from the network, which in turn improves the overall network reliability. Furthermore, using a set of machine learning processes that work in conjunction with each other to solve various use cases within the network allows the system to constantly learn and adapt to new network conditions and traffic characteristics, thereby improving the adaptability and robustness of the system (Vasseur [0055]-[0056]: “Machine learning-based analyzer 312 may be specifically tailored for use cases in which machine learning is the only viable approach due to the high dimensionality of the dataset and patterns cannot otherwise be understood and learned. For example, finding a pattern so as to predict the actual user experience of a video call, while taking into account the nature of the application, video CODEC parameters, the states of the network (e.g., data rate, RF, etc.), the current observed load on the network, destination being reached, etc., is simply impossible using predefined rules in a rule-based system. … Accordingly, analyzer 312 may rely on a set of machine learning processes that work in conjunction with one another and, when assembled, operate as a multi-layered kernel. This allows network assurance system 300 to operate in real-time and constantly learn and adapt to new network conditions and traffic characteristics. In other words, not only can system 300 compute complex patterns in highly dimensional spaces for prediction or behavioral analysis, but system 300 may constantly evolve according to the captured data/observations from the network.”).
While Calo in view of Vasseur teaches an anomaly triggering alerts based on reaching certain thresholds, Calo in view of Vasseur does not explicitly teach
… including changing which simultaneous symptoms indicate the alert.
Davis teaches
… including changing which simultaneous symptoms indicate the alert (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the concept of supporting multiple occurring symptoms and changing these symptoms according to a particular alert, where a change indicates some type of modification. Davis teaches smart alert definitions containing multiple symptoms, where the corresponding cluster-based alert points to a root cause (e.g., high CPU usage on multiple hosts occurring at the same time), where the high CPU usage on multiple VM hosts corresponds to simultaneously occurring KPI symptoms, and where each symptom can be changed/modified with different remediation actions/recommendations, such that these actions/recommendations represent some change or modification of these symptoms. Davis teaches corresponding actions and recommendations for each high CPU usage symptom on the different VMs, such as enabling DRS (distributed resource scheduling) and vMotion to load balance the cluster, and adding more vCPUs to a VM to alleviate the symptom, where these different actions/recommendations correspond to changes/modifications to the concurrent symptoms that are indicating the common alert (Davis What Are vRealize Operations 6.x Smart Alerts?: “… According to VMWare’s release notes for vROps, “Smart alerts combine multiple symptoms to generate a single alert that focused on the underlying issue with clear recommendations and option to take action for remediation. … Smart alerts provide the following: Single alert pointing to the root cause (not multiple alerts related to the root); and Clear recommendations for remediation. … Smart alerts are made up of symptoms, recommendations, and actions …” and How do Smart Alerts Work?: “… A cluster is experiencing high CPU usage … vRealize Operations says that there are two symptoms immediately identified … Exactly which hosts need DRS enabled to balance the workload (as well as alternate recommendations to vMotion the virtual machines to other hosts to balance the load) … Next, you’ll see a VM with high CPU usage caused by high application CPU demand … vRealize Operations recommends adding more CPU to the VM …”).). 
Both Calo in view of Vasseur and Davis are analogous art since they both teach systems that generate alerts triggered by reaching certain thresholds for symptoms detected in networking systems.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the anomaly detector detecting multiple symptoms (cKPIs) as taught in Calo in view of Vasseur and enhance the alerting process to produce an aggregate alert based on multiple symptoms as taught in Davis as a way to combine related symptoms to represent and identify and trigger a singular alert summarizing the symptoms. The motivation to combine is taught in Davis, since combining related symptoms to a common singular alert not only reduces the amount of alert indications sent to a user, but also clearly isolate and identify the common root cause of the related symptoms and allow the system to provide clear recommendations for alleviating and clearing the alert, thus improving the overall alert management in the system (Davis “What Are vRealize Operations 6.x Smart Alerts?” and “How do Smart Alerts Work?”).).
Regarding previously presented Claim 2, 
Calo in view of Vasseur, in further view of Davis teaches
(Previously Presented) The method of claim 1, further comprising 
receiving, on a graphical user interface ("GUI"), a user selection of which KPIs are used as symptoms in the model (Examiner’s note: Vasseur teaches a network assurance service implemented in a cloud system that includes an output and visualization interface that uses a KPI specifier to display a set of cKPIs (“symptoms”) from the anomaly detection model within the anomaly detector  (Vasseur Figure 4, [0057]: “Cloud service 302 may also include output and visualization interface 318 configured to provide sensory data to a network administrator or other user via one or more user interface devices…”; [0067]: “At the core of architecture 400 may be the following components: …  a KPI specifier 418 …”; [0063]-[0065], [0068]: “… each anomaly detector 406 there may be a corresponding anomaly detection model … the techniques herein propose designating that particular KPI as a target KPI (tKPI) for which anomaly detector(s) 406 are used to detect tKPI anomalies … the pool of KPIs that are the potential root causes of the tKPI anomalies are referred to herein as causation KPIs (cKPIs) …”; [0071]: “… output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”).), 
wherein adjusting the model symptoms includes changing the symptoms to a group of KPIs discovered by spatial analytics of the machine learning engine (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites adjusting symptoms by discovering different KPI values through spatial analytics. As indicated earlier, Vasseur teaches performing correlation analysis in a machine learning based analyzer that includes an anomaly detector and anomaly clusterer module to perform spatial analysis for a set of candidate cKPIs and target KPI (tKPI), both of which represent symptoms for a model, where this analysis is done for each set of cKPIs and tKPIs identified at a given time period, thus obtaining a set of cKPI values associated with the tKPI (Vasseur Figure 4, [0065], [0068], and [0071]-[0074]: “… there might be different sets of cKPIs for each use case of interest. … the specified set of cKPIs represent the most likely contributors to anomalies in the tKPI. … the one or more anomaly detector(s) 406 may use machine learning to identify anomalous events based on calculated measures of anomaly severity … The first step of the root cause analysis may entail an anomaly clusterer 408 looking at periods of high anomaly, as described by a cluster of anomalous events with the sum of the tKPI anomaly scores being high (e.g., above a certain threshold). … Given a time period of reference, anomaly clusterer 408 may obtain the set of values for that time period for one or more cKPI from the set of cKPIs designated as potential root causes of a tKPI anomaly. … anomaly clusterer may also collect the corresponding set of values of the tKPI anomaly score from anomaly detector(s) 406, which measure the anomaly severity over various times.”). As indicated earlier, Vasseur further teaches these cKPIs are then reported to a KPI cross-correlator to calculate correlation scores for each cKPIs, where the KPI cross-correlator and clusterer work together to evaluate the scores and adjust to different time windows to capture all possible cKPIs, with each adjustment discovering a different set of cKPIs (symptoms) for the anomaly detection model within the anomaly detector to capture all possible cKPIs (Vasseur [0068], [0079], and [0084]: “… anomaly clusterer 408 and KPI cross-correlator 410 may operate in conjunction with one another to evaluate the cross-correlation scores for the cKPIs using different time windows. In other words, changes in the network context that causes an anomaly on an observed tKPI can happen at different time scales, so correlations need to be considered at multiple time scales, to capture all possible cKPIs that may be at the root cause.”).).  
wherein the discovered group of KPIs differs from the user selection of KPIs (Examiner’s note: As indicated earlier, Vasseur teaches spatial analysis that identifies a set of cKPIs associated with the tKPI over a given period of time, where the sources of the cKPIs and tKPIs are distinct, i.e., set of cKPIs are selected from a larger group of possible cKPIs (which have not been associated with the tKPI), and the tKPI is an identified target KPI identified by a user/subject matter expert (Vasseur [0071]: “… a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”; and [0069]-[0070]: “… if cloud service 302 is calibrated to detect abnormal on-boarding times in a wireless (or wired) network, then the on-boarding time is the tKPI and the cKPIs are all KPIs used to explain the issue.  … These cKPIs may include, for example the average amount of onboarding durations observed in the network, the number of clients attempting to onboard the network, the number of … (AAA) failures in the network, an/or the … (DHCP) error count. …”).).
Regarding previously presented Claim 3, 
Calo in view of Vasseur, in further view of Davis teaches
(Previously Presented) The method of claim 1, 
wherein tuning the model symptoms includes changing KPI thresholds based on temporal analysis recognizing a pattern of KPI values for a period of time (Examiner’s note: Under its broadest reasonable interpretation, the term “temporal analysis” broadly recites an analysis performed over time, and hence this limitation broadly recites changing KPI thresholds based on analysis performed over a period of time. Vasseur teaches a machine learning based analyzer performing cognitive analytics to detect (“recognize”) patterns, where the analyzer contains a KPI cross-correlator 410 to perform cross-correlation across time series of tKPI anomaly scores and time series of cKPIs (representing a temporal analysis) by calculating cross-correlations scores to identify measures of cross-correlations between tKPI and cKPI, and plotting these scores over time in order to detect patterns of high correlations and KPI values during a time window (Vasseur Figure 4, [0052]: “…the aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets.”; and Figures 6A, 6B, [0079]). Vasseur teaches the identified cKPIs are displayed to a user via a KPI specifier to further tune the KPIs by way of an adaptive threshold module (Vasseur [0071]: “… output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”; [0064]: “Cross correlation is then performed among the KPIs at multiple time scales to select probable causes, using a centralized minimum threshold correlation factor. Such a threshold can also be dynamically optimized using user feedback, so as to constantly improve the set of selected KPI.”; and [0082]: “… architecture 400 may also include an adaptive threshold module 412 … During execution, adaptive threshold module 412 may be configured to dynamically adjust the correlation threshold used by KPI cross-correlator 410 to select and report cKPIs as the root cause of a tKPI anomaly. … adaptive threshold module 412 may do so based on feedback received by output and visualization interface 318 via the UI regarding the reported anomalies and/or cKPI(s) indicated as the causes of the anomalies. Such a mechanism may be used to ensure that only the most likely cKPIs are presented to the user as the root cause of a tKPI anomaly.”).).  
Regarding original Claim 5, 
Calo in view of Vasseur, in further view of Davis teaches
(Original) The method of claim 1, further comprising 
storing the KPIs in a time series database in association with time periods (Examiner’s note: Vasseur teaches a network assurance system containing memory for storing data structures, where these data structures include the cKPIs and tKPIs and associated correlation score data used in the temporal/time series analysis performed by the KPI cross-correlator (to plot the time series graphs taught in Vasseur Figures 5, 6A, 6B, 7, 8A, and 8B). A person having ordinary skill in the art would understand that to plot these time series graphs would require that the data structures representing the cKPI and tKPIs and their correlation scores shown are stored in a database that also contains time period information (thus corresponding to a time series database) (Vasseur Figure 2, [0034]: “The memory 240 comprises a plurality of storage locations that are addressable by the processor(s) 220 and the network interfaces 210 for storing software programs and data structures associated with the embodiments described herein. The processor 220 may comprise necessary elements or logic adapted to execute the software programs and manipulate the data structures 245.”; [0075]: “… architecture 400 may also include KPI cross-correlator 410 configured to perform cross-correlation across the time series of tKPI anomaly scores and the time series of cKPIs.”; [0077]: “FIGS. 6A-6B illustrate example cross-correlation scores of KPIs … Each dot highlighted in these time series corresponds to a detected anomaly in the onboarding time …”; and [0085]: “FIGS. 8A-8B illustrate examples of the cross-correlation of a KPI with anomaly scores in different time windows …”).), 
wherein the KPIs in the time series database are used to recognize KPI patterns, the KPI patterns being used to tune the model symptoms (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites using the data from the time series database to recognize patterns, where these patterns are used for adjusting model symptoms. As indicated earlier, Vasseur teaches a network assurance system containing data structures stored in memory, where these data structures include cKPI, tKPI and their associated correlation scores (representing a time series database). Vasseur further teaches a KPI cross-correlator module performing cross-correlation analysis across the time series tKPI anomaly scores and the time series cKPIs, such that this cross-correlation analysis produces cross-correlation scores that are plotted over different time intervals to detect patterns of high correlations and KPI values during a time window (Vasseur Figures 6A, 6B, 8A, 8B), where these plots and the identified cKPIs are displayed to a user, and where a KPI specifier can be used to allow a user to specify tKPIs and a set of cKPIs, such that a user can perform selection of tKPI and cKPIs (“symptoms”) associated with the anomaly detection model that resulted in the patterns being plotted over the different time intervals. Vasseur additionally teaches an adaptive threshold module that dynamically adjusts the correlation threshold used by the KPI cross-correlator module to select and report cKPIs, and hence this adaptive threshold module that selects and report cKPIs during execution also corresponds to a process in which the KPI patterns are being used to tune the model symptoms (Vasseur [0052]: “…the aim of cognitive analytics is to find behavioral patterns in complex and unstructured datasets.”; and [0064]: “Cross correlation is then performed among the KPIs at multiple time scales to select probable causes, using a centralized minimum threshold correlation factor. Such a threshold can also be dynamically optimized using user feedback, so as to constantly improve the set of selected KPI.”; [0071]: “… output and visualization interface 318 in architecture 400 may include a KPI specifier 418 configured to allow a user to specify a tKPI and a set of cKPIs that may be the root cause of anomalies in the tKPI.”; [0077]-[0079]; and [0082]: “… architecture 400 may also include an adaptive threshold module 412, in various embodiments. During execution, adaptive threshold module 412 may be configured to dynamically adjust the correlation threshold used by KPI cross-correlator 410 to select and report cKPIs as the root cause of a tKPI anomaly. … adaptive threshold module 412 may do so based on feedback received by output and visualization interface 318 via the UI regarding the reported anomalies and/or cKPI(s) indicated as the causes of the anomalies. Such a mechanism may be used to ensure that only the most likely cKPIs are presented to the user as the root cause of a tKPI anomaly.”).).  
Regarding original Claim 6, 
Calo in view of Vasseur, in further view of Davis teaches
(Original) The method of claim 1, further comprising 
storing objects in a graph database to represent relationships between physical and virtual network components in the SDDC (Examiner’s note: Calo teaches an analyzer and predictor and fault and service change manager deriving forwarding network graphs and maintaining the forwarding network graphs from the collected data, where the forwarding network graphs (representing a graph database) contain objects representing the relationships between virtual functions (within the physical components) and links in the network (Calo Figure 4, elements 450, 410, 420, step 520, [0044]: “The analyzer and predictor 410 receives the collected data from the data collector. The analyzer and predictor 410 processes and analyses the data to determine potential failures.”; Figure 5, step 520: “Derive a network graph by discovering the topology of the network service.”; [0046]: “The faults and service chains manager 420 maintains the network service graph topology and the sequence order of network service chains based on the commonality of component(s) and end-to-end network service requirements.”; and [0018]-[0021]: … The network service can be managed as a graph which includes precedence and dependence relationships. The graph can be referred to as a network service chain (also referred to as a Forwarding Graph (FG)). … a network service chain (or "service chain" in short) can be represented as a set of virtual objects (VNFs) with attributes and relationships connected in a graph. Application level policies for fault diagnosis are set using the attributes and relationships in the graph. Recovery actions are taken based on evaluation of the policies and monitoring status of the virtual objects (e.g., VNFs, Virtual Links (VLs), etc.). … The network graph is derived by discovering the topology of the network service chains and identifying common components of the service chains. … The behavior of the virtualized network functions and virtual links, which compose a network service is monitored to determine the failing common component(s).”). Calo additionally teaches a graphical example of a network environment containing a set of nodes representing virtual and physical elements, where the performed correlation analysis (“spatial analysis”) associates the presence of a physical fault (such as NIC failure, Calo Figure 7, element 771) with a corresponding virtual resource VNF1 and a physical NIC card (Calo Figure 7, element 711, VNF1 and element 714, NIC card), as well as identification of a probable cause (MTU size misconfiguration, Calo Figure 7, element 781) (Calo [0064]: “… The environment 700 includes a set of nodes …”; and [0069]: “Various failures and failure causes are shown. …NIC failure 771 is probably caused by a MTU size misconfiguration 781. … a VNF failure 772 is probably caused by security group rules not being configured 782. … a new VNF release changing behavior 773 is probably caused by a vNIC buffer overflow 783. …”).), 
wherein spatial analysis uses nodes from the graph database to determine which KPIs and faults to include as symptoms in the model (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites a graph containing information that identifies KPIs and faults as symptoms in the model. Calo teaches an analyzer and predictor receiving collected data from a data collector, where the analyzer and predictor monitors the objects in a network forwarding graph (Calo Figure 4, element 410, [0051]: “Step 530 is performed by monitoring virtual objects (e.g., network functions, virtual links, applications, and so forth.”). As indicated earlier, Calo teaches a graphical example of a network environment containing a set of nodes representing virtual and physical elements, where the performed correlation analysis (“spatial analysis”) associates the presence of a physical fault (such as NIC failure, Calo Figure 7, element 771) with a corresponding virtual resource VNF1 and a physical NIC card (Calo Figure 7, element 711, VNF1 and element 714, NIC card), as well as identification of a probable cause (MTU size misconfiguration, Calo Figure 7, element 781), where this probable cause represents a performance degradation indicator (representing infrastructure and application KPIs), and as such this correlation analysis that identifies physical faults and performance degradation indicators corresponds to a spatial analysis that uses nodes from a graph database to determine the KPIs and faults as symptoms in a model (Calo [0064]: “… The environment 700 includes a set of nodes …”; and [0069]: “Various failures and failure causes are shown. …NIC failure 771 is probably caused by a MTU size misconfiguration 781. … a VNF failure 772 is probably caused by security group rules not being configured 782. … a new VNF release changing behavior 773 is probably caused by a vNIC buffer overflow 783. …”).).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur], in further view of Davis, David, "Using Smart Alerts in vRealize Operations 6.0 - David Davis Post #23", June 1, 2015, 5 pages [hereafter referred as Davis] as applied to Claim 1; in further view of Suthar et al., U.S. PGPUB 2020/0134441, filed 10/26/2018 [hereafter referred as Suthar].
Regarding original Claim 4, 
Calo in view of Vasseur, in further view of Davis as applied to Claim 1 teaches
(Original) The method of claim 1 …
While Calo in view of Vasseur, in further view of Davis teaches using any number of machine learning algorithms to perform correlation analysis to focus on different types of patterns or behaviors (Vasseur [0040]-[0041]), Calo in view of Vasseur, in further view of Davis does not explicitly teach
… switching to a new machine learning algorithm based on analysis of the network stability, wherein tuning the model symptoms is based on results from the new machine learning algorithm.
Suthar teaches
… switching to a new machine learning algorithm based on analysis of the network stability, wherein tuning the model symptoms is based on results from the new machine learning algorithm (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites switching to a new machine learning algorithm, such that the symptom (KPI) adjustments performed by the model is based on the new machine learning algorithm. Suthar teaches an anomaly detection application monitoring network KPIs containing a Selection Component that performs a selection process to change a machine learning model, where this selection process for changing a new machine learning model is based upon monitoring and analyzing collected network data from physical and virtual network resources over a period of time (Suthar Figure 2, elements 230, 245; [0032]: “… each Machine Learning Model 255 is trained based on data corresponding to one or more identified intervals of time and/or intervals of dates (e.g., each model corresponds to a particular time and/or day of the week) … when a new data point is received, the Selection Component 245 determines which Machine Learning Model(s) 255 to select based on the time of day and/or day of the week associated with the data. …”; and [0028]: “… the various time granularities (e.g., time of day, day of the week, weekends or weekdays, etc.) serve as parameters or features to be selected or deselected …”). Suthar additionally teaches that the selected machine learning models (e.g., neural network, RNN, regression models) may be trained to monitor and inspect different KPI present in each data stream, as well as different periods of time within a particular data stream, and hence this process of performing real-time adjustments on the adaptive thresholds for the different KPIs monitored by the different machine learning models correspond to a process involving tuning model symptoms based on the results from the new machine learning algorithm (Suthar [0022]: “… the data includes key performance indicators (KPIs), which are quantifiable measures of the current state of the system … the Data Processing Device 105 receives data points from each data source, and processes it based on adaptive thresholds for each respective KPI … the thresholds utilized dynamically and automatically adjust based on trends and patterns in the KPI values, in order to ensure adequate monitoring …”; and [0024]: “… the Machine Learning Models 255 include one or more regression models … include one or more neural networks, such as a recurrent neural network (RNN) … one or more Machine Learning Models 255 are trained for each KPI that is monitored by the Data Processing Device 105 … each data stream corresponds to a particular KPI, and each data stream is therefore processed separately … the Historical Data 2650 can [be] data points covering any period of time … this period of time differs between KPIs …”).).
Both Calo in view of Vasseur, in further view of Davis and Suthar are analogous art since they both teach network stability analysis in network assurance systems using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the machine learning based analyzer of Calo in view of Vasseur, in further view of Davis and enhance it by incorporating the selection component of Suthar as a way to perform selection of different machine learning algorithms. The motivation to combine is taught in Suthar, as a way to automate the selection and usage of the appropriate machine learning algorithm that is most relevant for detecting anomalies in the incoming collected network data, thereby improving the efficiency and performance of the network assurance system (Suthar [0032]: “Advantageously, by utilizing these various granularities, the Selection Component 245 can focus the training and use of the Machine Learning Models 255 to the data that is most relevant for newly received data points.”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur], in further view of Davis, David, "Using Smart Alerts in vRealize Operations 6.0 - David Davis Post #23", June 1, 2015, 5 pages [hereafter referred as Davis] as applied to Claim 1; in further view of Bigelow, Stephen J., Taming data center disturbances with vRealize Operations Manager, published 4/23/2015, 3 pages [hereafter referred as Bigelow].
Regarding original Claim 7, 
Calo in view of Vasseur, in further view of Davis as applied to Claim 1 teaches
(Original) The method of claim 1, 
… packet drop rates … [as metrics] (Examiner’s note: Calo teaches performance degradation metrics includes packet loss at the segment or end-to-end level, which is functionally equivalent to packet drop rates (Calo [0051]: “The performance degradation can pertain, but is not limited to, application and infrastructure Key Performance Indicators (KPIs), latency (average, highest, lowest, etc.), jitter, throughput, packet loss at the segment or end-to-end level, …”).) …
However, Calo in view of Vasseur, in further view of Davis does not teach
wherein the model compares [metrics] to a dynamic threshold, 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold.  
Bigelow teaches
wherein the model compares [metrics] to a dynamic threshold (Examiner’s note: Bigelow teaches using a network management platform (VMware vRealize Operations Manager - vROps) to create alert definitions using thresholds for metrics for monitoring purposes, where the process of monitoring involves watching, tracking and comparing thresholds against existing network metrics (such as server health, and other physical and virtual elements) (Bigelow 3rd paragraph: “A threshold is the point at which a behavior or metric becomes abnormal. Monitoring tools such as vROps can set and track many different thresholds of activities across the environment. Metrics include watching server fan speeds and temperatures, processor and memory demands, performance details (such as CPU usage or wait time), server cluster health and configuration details, and many other physical and virtual elements. VMware's vROps uses thresholds to create alert definitions that can generate warning messages and take other user-defined actions in response.”).), 
wherein the [metrics] are analyzed in real time and based on historical values to determine a change to the dynamic threshold (Examiner’s note: Bigelow teaches using vROps to analyze the physical and virtual environment on-demand (in real time) and deriving the dynamic thresholds using current data and historical data to issue changes to the dynamic threshold (Bigelow 4th-5th paragraphs: “VMware's vROps supports dynamic thresholds which are derived from both historical and current performance data. Dynamic thresholds allow vROps to configure alerting and activity thresholds based on what the physical and virtual environment is actually doing over time. … Dynamic thresholds are usually recalculated on a regular schedule, but administrators can update them on-demand by selecting Administration> Support> Dynamic Thresholds> Start. This runs an update and processes the most recent metric data. Administrators can start and stop the calculation process, watch the completion percentage as it progresses or review the timestamps and metric counts used to formulate the dynamic thresholds.”).).  
Both Calo in view of Vasseur, in further view of Davis and Bigelow are analogous art since they both teach monitoring performance metrics in networks comprising physical and virtual components.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the data collector of Calo in view of Vasseur, in further view of Davis and incorporate the automated threshold update process of Bigelow as a way to dynamically update performance metric thresholds. The motivation to combine is taught in Bigelow, as manually defining dynamic thresholds is not practical when there are a large set of metrics to define, and using a management tool to scan historical performance data in real-time provides an automated way to determine dynamic thresholds, thus improving efficiency in the system (Bigelow 6th-7th paragraphs: “Conventional wisdom suggests the use of dynamic thresholds wherever possible. The justification is a matter of complexity; a modern enterprise may monitor thousands -- maybe hundreds of thousands -- of metrics. It's not practical for an administrator to know the "normal" point of every threshold. While it's certainly possible to set thresholds manually, the result is often sub-optimal and is almost impossible to maintain, especially as business needs and the data center change over time. … Tools like vROps scan the entire environment, watch performance and store historical performance data in a database. When using dynamic thresholds, the tool processes the historical data and looks for patterns, then determines thresholds with clear deviations from normal behaviors. As those patterns change, the thresholds can adjust automatically without administrative intervention. It's an application of "machine learning" which is finding adoption in cloud computing services.”).
Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur].
Regarding amended Claim 8, 
Calo teaches
Claim 8 recites a non-transitory, computer-readable medium comprising instructions that, when executed by a processor, perform claim limitations that are similar in scope to the following identified corresponding claim limitations recited in Claim 1:
“receiving key performance indicators ("KPIs") of a virtual component in the SDDC; 
receiving physical fault information from a physical component in the SDDC; 
issuing an alert based on a model that specifies symptoms and a problem associated with the symptoms, 
wherein the symptoms are selected based on spatial analysis that links events at the virtual component and the physical component, 
wherein the symptoms for the alert include dynamic KPI thresholds and a physical fault condition, and 
wherein the alert notifies an orchestrator to perform a corrective action; 
analyzing, by a machine learning engine, network stability related to the virtual and physical components; and 
based on the analysis of network stability, tuning the model symptoms, …”,  
and hence is rejected under similar rationale and motivations provided by Calo and Vasseur as indicated in Claim 1. In addition, Calo additionally teaches a computer program product including a non-transitory computer readable storage medium having computer readable instructions for a processor to implement aspects of the invention (Calo [0071]-[0072]: “… The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. … A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se …”). 
Additionally, Vasseur teaches the following additional claim limitation in Claim 8:
“… including adding first and second symptoms to the model for the alert, the first symptom being met by KPIs from the virtual component and the second symptom being met by physical fault information from the physical component” (Examiner’s note: under its broadest reasonable interpretation, this limitation broadly recites adding first and second symptoms to a model, where the first symptom corresponds to a KPI from a virtual component, and the second symptom corresponds to a physical fault from a physical component, where these symptoms are used to generate alerts. Vasseur teaches a correlation analysis involving identification and selection of symptoms over time, where this correlation analysis involves determining causal relationships between a set of causation KPIs (cKPIs) and an anomaly (tKPI). Vasseur further teaches the identification of these relationships using an anomaly detector and anomaly clusterer that identifies the cKPIs relative to a tKPI, where the cKPIs involve events or phenomenons related to physical network entities such as the impact of bad radios (where a “bad radio” event or occurrence corresponds to a cKPI event associated with physical components) or events related to a total AAA authentication time or total DHCP time (where these calculated times calculated over network topologies such as virtual private networks correspond to cKPI events or occurrences associated with virtual components) relative to an onboarding time (tKPI) over a given period of time, such that the identification and correlation of these cKPIs relative to a tKPI correspond to the adding of a first symptom (e.g., total AAA or DHCP time associated with a virtual private network, where the links of a virtual private network are interpreted as virtual components) and the adding of a second symptom (e.g., a bad radio event associated with a physical component) to the anomaly detection model within the anomaly detector (Vasseur Figure 4, [0068]; [0072]; [0074]; [0080]-[0081]; and [0091]: “… the network assurance service may apply a machine learning-based anomaly detector to the tKPI over time, to generate tKPI anomaly scores. Such an anomaly detector may, in some case, be an unsupervised model that detects anomalous changes in the tKPI … one potential tKPI may quantify the onboarding times for wireless clients of the network and the anomaly detector may assess whether the onboarding times at any particular point in time is abnormal … the cKPIs may comprise one or more of a DHCP error count, a number of clients being onboarded to the network, or a number of AAA authentication failures.”). Vasseur additionally teaches that the anomaly detector raises anomaly detection alerts upon detection of a network anomaly based on certain anomalies exceeding a threshold score, and hence corresponding to a scenario that issues alerts according to the added KPIs (“symptoms”) to the anomaly detector model (Vasseur [0068]: “… When an anomaly detector 406 detects a network anomaly, output and visualization interface 318 may send an anomaly detection alert to a user interface (UI) … the anomaly detector(s) 406 may calculate anomaly scores for the KPIs over time and, if an anomaly score exceeds an anomaly detection threshold, anomaly detector(s) 406 may raise an anomaly detection alert.”).)
Regarding previously presented Claim 9, 

Claim 9 recites the non-transitory, computer-readable medium of claim 8, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale and motivations provided by Calo and Vasseur as indicated in Claim 2, in view of the rejections applied to Claim 8.
Regarding previously presented Claim 10, 

Claim 10 recites the non-transitory, computer-readable medium of claim 8, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 3, and hence is rejected under similar rationale and motivations provided by Calo and Vasseur as indicated in Claim 3, in view of the rejections applied to Claim 8.
Regarding original Claim 12, 

Claim 12 recites the non-transitory, computer-readable medium of claim 8, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 5, and hence is rejected under similar rationale and motivations provided by Calo and Vasseur as indicated in Claim 5, in view of the rejections applied to Claim 8. 
Regarding original Claim 13, 

Claim 13 recites the non-transitory, computer-readable medium of claim 8, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 6, and hence is rejected under similar rationale and motivations provided by Calo and Vasseur as indicated in Claim 6, in view of the rejections applied to Claim 8. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 
Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur] as applied to Claim 8; in further view of Bigelow, Stephen J., Taming data center disturbances with vRealize Operations Manager, published 4/23/2015, 3 pages [hereafter referred as Bigelow].
Regarding original Claim 14, 

Claim 14 recites the non-transitory, computer-readable medium of claim 8, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 7, and hence is rejected under similar rationale and motivations provided by Calo, Vasseur, and Bigelow as indicated in Claim 7, in view of the rejections applied to Claim 8. 
Claims 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur], in further view of Suthar et al., U.S. PGPUB 2020/0134441, filed 10/26/2018 [hereafter referred as Suthar].
Regarding original Claim 11, 

Claim 11 recites the non-transitory, computer-readable medium of claim 8, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 4, and hence is rejected under similar rationale and motivations provided by Calo, Vasseur, and Suthar as indicated in Claim 4, in view of the rejections applied to Claim 8. 
Regarding amended Claim 15, 
Calo teaches
Claim 15 recites a system for performing self-aware assurance for a software-defined data center, comprising of claim limitations that are similar in scope to the identified corresponding claim limitations recited in Claim 1:
“receiving key performance indicators ("KPIs") of a virtual component in the SDDC; 
receiving physical fault information from a physical component in the SDDC; 
issuing an alert based on a model that specifies symptoms and a problem associated with the symptoms, 
wherein the symptoms are selected based on spatial analysis that links events at the virtual component and the physical component, 
wherein the symptoms for the alert include dynamic KPI thresholds and a physical fault condition, and 
wherein the alert notifies an orchestrator to perform a corrective action; 
analyzing, by a machine learning engine, network stability related to the virtual and physical components; and 
based on the analysis of network stability, tuning the model symptoms, …”, 
and hence is rejected under similar rationale and motivations provided by Calo and Vasseur as indicated in Claim 1. In addition, Calo additionally teaches a computer program product including a non-transitory computer readable storage medium having computer readable instructions for a processor to implement aspects of the invention (Calo [0071]-[0072]), and a processor that executes the instructions (Calo Figure 1, element 104, [0022]: “… The processing system 100 includes at least one processor (CPU) 104 …”; and [0076]: “These computer readable program instructions may be provided to a processor … such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts …”).
While Calo in view of Vasseur teaches an anomaly detection model using KPIs to detect network anomalies, Calo in view of Vasseur does not explicitly teach
… including changing the model to evaluate different KPIs.
Suthar teaches
… including changing the model to evaluate different KPIs (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites changing the machine learning model to evaluate different KPIs. Suthar teaches a Selection Component that determines the selection of a machine learning model when new data points are received, where these new data points are based on data that contains one or more KPI measurements that are dynamically and automatically adjusted over particular intervals of time, such that this selection of a machine learning model based on receiving input data corresponding to different KPIs over a period of time corresponds to a process that changes a model to evaluate different KPI data (Suthar [0022]: “… the Data Processing Device 105 receives data points from each data source, and processes it based on adaptive thresholds for each respective KPI. … the thresholds utilized dynamically and automatically adjust based on trends and patterns in the KPI values, in order to ensure adequate monitoring …”; [0024]: “… one or more Machine Learning Models 255 are trained for each KPI that is monitored by the Data Processing Device 105 …”; [0029]-[0032]: “… the Selection Component 245 tracks values for each KPI at each point in time over the last N days, where N is defined by a user or administrator. In an embodiment, the Selection Component 245 determines the minimum, maximum, and average value for each KPI at the specified time, over the last N days. … the Selection Component 245 considers whether the data was recorded during a weekday … the Selection Component 245 considers whether it is a weeknight … or not … the Selection Component 245 can focus the training and use of the Machine Learning Models 255 to the data that is most relevant for newly received data points … each Machine Learning Model 255 is trained based on data corresponding to one or more identified intervals of time and/or intervals of dates (e.g., each model corresponds to a particular time and/or day of the week). In such an embodiment, when a new data point is received, the Selection Component 245 determines which Machine Learning Model(s) 255 to select based on the time of day and/or day of the week associated with the data.”).).
Both Calo in view of Vasseur and Suthar are analogous art since they both teach network stability analysis in network assurance systems using machine learning algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the machine learning based analyzer of Calo in view of Vasseur and enhance it by incorporating the selection component of Suthar as a way to perform selection of different machine learning algorithms. The motivation to combine is taught in Suthar, as provided in the prior art claim mapping of Claim 4 recited above.
Regarding previously presented Claim 16, 

Claim 16 recites the system of claim 15, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale and motivations provided by Calo and Vasseur as indicated in Claim 2, in view of the rejections applied to Claim 15.
Regarding previously presented Claim 17, 

Claim 17 recites the system of claim 15, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 3, and hence is rejected under similar rationale and motivations provided by Calo and Vasseur as indicated in Claim 3, in view of the rejections applied to Claim 15.
Regarding original Claim 18, 

Claim 18 recites the system of claim 15, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 4, and hence is rejected under similar rationale and motivations provided by Calo, Vasseur, and Suthar as indicated in Claim 4, in view of the rejections applied to Claim 15.
Regarding original Claim 19, 

Claim 19 recites the system of claim 15, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 6, and hence is rejected under similar rationale and motivations provided by Calo and Vasseur as indicated in Claim 6, in view of the rejections applied to Claim 15.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Calo et al., U.S. PGPUB 2018/0359160, published 12/13/2018 [hereafter referred as Calo] in view of Vasseur et al., U.S. PGPUB 2019/0356533, filed 5/18/2018 [hereafter referred as Vasseur]; in further view of Suthar et al., U.S. PGPUB 2020/0134441, filed 10/26/2018 [hereafter referred as Suthar] as applied to Claim 15; in even further view of Bigelow, Stephen J., Taming data center disturbances with vRealize Operations Manager, published 4/23/2015, 3 pages [hereafter referred as Bigelow].
Regarding original Claim 20, 
Claim 20 recites the system of claim 15, further comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 7, and hence is rejected under similar rationale and motivations provided by Calo, Vasseur, and Bigelow as indicated in Claim 7, in view of the rejections applied to Claim 15.

Conclusion
























Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121